Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Felix L. Fischer on 12/02/2021
Claims have been amended as follows:

Claim 1, line 13, CHANGE “maintaining said catcher link unloaded in [[a typical]] an operating condition; “; 
Claim 2, line 5 DELETE “typical”; 
Claim 15, line 10, CHANGE “structure, said catcher link unloaded in [[a typical]] an operating condition and wherein a”;


Claim 11.	The aircraft wing as defined in claim 1, wherein the [[top]] trailing end of the trailing link terminates in a trailing clevis and the reaction axle pivotally connects the aft fitting [[in]] to the trailing clevis. 

a step of attaching [[a]] the drive link comprises: 
pivotally attaching the drive link, with a single pin drive axle at a top end, to a forward 
lug on the flap internal structure; and 
pivotally attaching a spanning clevis, at a bottom end of the drive link with a single pin 
first pivot axle, to the flap support element.

Claim 19.	The method as defined in claim 18, wherein [[the]] a step of attaching [[a]] the trailing link comprises: 
pivotally attaching a leading end of the trailing link, with a single pin second pivot axle, 
to the flap support element; and 
pivotally attaching a trailing end of the trailing link, with a single pin reaction axle, to an 
aft fitting on the flap internal structure.

Claim 20.	The method as defined in claim 19, wherein [[the]] a step of attaching the catcher link further comprises:
		pivotally attaching the catcher link at the bottom end to the flap support element, intermediate the single pin first pivot axle and the single pin second pivot axle; and 
pivotally attaching the catcher link at the top end, intermediate the forward lug and the aft fitting.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: for Claim 1 the prior art of record does not teach or suggest the invention as claimed, including a drive link pivotally attached at a 

By contrast, Berthoud (US 20180065731 A1) discloses an aircraft comprising a drive link pivotally attached at a top end with a drive axle to a forward lug on the flap internal structure and pivotally attached at a bottom end with a first pivot axle to a flap support element; an actuator coupled to the drive link at the bottom end; a trailing link pivotally attached at a leading end with a second pivot axle to the flap support element and pivotally attached at a trialing end with a reaction axle to an aft fitting on the flap internal structure; a catcher link pivotally attached at a bottom end to the flap support element and at a top end to the drive link. However, Berthoud fails to mention a catcher link pivotally attached at a bottom end to the flap support element as well as being attached to an intermediating fitting engaged to the flap internal structure, said catcher link unloaded in a typical operating condition and wherein a failure in at least one of the drive link, first pivot axle, drive axle, forward lug, trailing link, second pivot axle, reaction axle and aft fitting induces a load on the catcher link.  
In further contrast, Cole (US 4172575 A) discloses an aircraft wing comprising an actuator attached to a drive link at a bottom end of the drive link, the drive link attached to a catcher link and a trailing link, the catcher link attached to an intermediate fitting on the flap internal structure, the trailing 
By further contrast, Stephenson (US 4995575 A) discloses an aircraft wing comprising a drive link attached to a forward lug of a fore-flap and attached to flap support element, an actuator coupled to the drive link as well as the flap support element, a catcher link attached to a carriage assembly at one end and at another end attached to a flap internal structure, a trailing link attached to the carriage at one end and at another attached to the flap internal structure, said catcher link unloaded in a typical operating condition and where in a failure in any of the links induces a load on the catcher link. However, Stephenson fails to mention a drive link pivotally attached at a top end with a drive axle to a forward lug on the flap internal structure and pivotally attached at a bottom end with a first pivot axle to a flap support element; an actuator operably coupled to the drive link, intermediate the top end and bottom end; a trailing link pivotally attached, at a leading end with a second pivot axle, to the flap support element and pivotally attached, at a trailing end with a reaction axle, to an aft fitting on the flap internal structure; and a catcher link pivotally attached at a bottom end to the flap support element and at a top end to an intermediate fitting engaged to the flap internal structure, such that said catcher link unloaded in a typical operating condition and wherein a failure in at least one of the drive link, first pivot 
Therefore, it would have not been obvious to incorporate prior which disclose aircraft wings, in particular flap actuation systems that utilize a linkage drive mechanism in the manner as described above.
For claim 15, the prior art of record does not teach or suggest the invention as claimed, including attaching a drive link between a flap internal structure and a flap support element; coupling an actuator to the drive link; attaching a trailing link to the flap support element and the flap internal structure; attaching a catcher link at a bottom end to the flap support element and at a top end to an intermediate fitting engaged to the flap internal structure; maintaining said catcher link unloaded in a typical operating condition; and in response to a failure associated with the drive link or the trailing link, inducing a load on the catcher link for failure mitigation.
By contrast, Stephenson (US 4995575 A) discloses a method for mitigating a flap actuation structure comprising attaching a drink link between a flap internal structure and a flap support element, coupling an actuator to the drive link, attaching a trailing link to the flap internal structure and the drive link, attaching a catcher link to the flap internal structure and to an intermediate fitting engaged to the flap, maintaining said catcher link unloaded in a typical operating condition and providing as a redundant link for inducing a load on the catcher link. However, Stephenson fails to mention attaching a catcher link to the flap support element and to the flap internal structure, and in response to a failure associated with the drive link or the trailing link, inducing a load on the catcher link for failure mitigation. 
Therefore, it would have not been obvious to incorporate prior which disclose aircraft wings, in particular flap actuation systems that require failure mitigation means in the manner as described above.


Conclusion
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642